        Case 3:18-cv-00764-BAJ-EWD                 Document 25         10/31/19 Page 1 of 13



                               UNITED STATES DISTRICT COURT

                               MIDDLE DISTRICT OF LOUISIANA

HUGO GARCIA,                    *
    Plaintiff                   * CIVIL ACTION NO. 3:18-cv-00764
                                *
  v.                            *
                                * JUDGE BRIAN A. JACKSON
WESTLAKE CHEMICAL               *
CORPORATION, ET AL.
                                *
      Defendants                  MAGISTRATE JUDGE ERIN WILDER-
                                * DOOMES
                                *
                                *
 STATUS REPORT – STATUS REPORT INSERTS OF DEFENDANTS, WESTLAKE
     CHEMICAL CORPORATION AND WESTLAKE CHEMICAL ENERGY, LLC


A. JURISDICTION

    What is the basis for the jurisdiction of the Court?

        This Court has original jurisdiction pursuant to 28 U.S.C. § 1332(a)(1) because Plaintiff,

Hugo Garcia, and Defendants, Westlake Chemical Corporation and Westlake Chemical Energy,

LLC, are citizens of different states and the amount in controversy exceeds $75,000, excluding

interest and costs.1

B. BRIEF EXPLANATION OF THE CASE

        1. Plaintiff claims:

        This is a personal-injury case involving severe injuries sustained at an industrial worksite.

Through no fault of his own, Plaintiff Hugo Garcia had contaminated water shot through his skin

and into his hand when a hose carrying highly pressurized water to a hydro-blasting gun he was

operating suddenly burst. Since the injury, Plaintiff has learned that the hydro-blasting equipment



1
 Plaintiff does not agree that this Court has jurisdiction, but acknowledges the Court’s ruling on his Motion
To Remand (Dkt. #5).

                                                     1
        Case 3:18-cv-00764-BAJ-EWD              Document 25        10/31/19 Page 2 of 13



and the inspection and maintenance work associated it, grossly deviated from industry standards

of care and made injury to any person who operated the gun a substantial certainty. Plaintiff

contends that Westlake’s actions constituted an intentional tort. Plaintiff has not been permitted

in any discovery into either liability or Westlake’s assertion that it is his statutory employer.

       2. Defendant claims:

       Defendants, Westlake Chemical Corporation and Westlake Chemical Energy, LLC

(collectively, “Westlake”), contend Plaintiff’s claims should be dismissed on summary judgment

because Plaintiff is Westlake’s statutory employee and Plaintiff has not pled—much less could he

ever prove—intentional tort on the part of Westlake.

       Westlake laid out its contentions and affirmative and other defenses in the “Answer to

Plaintiff’s Original Petition on Behalf of Westlake Chemical Corporation and Westlake Chemical

Energy, LLC” filed herein. Doc. 3.

       Plaintiff’s claims against Westlake are barred by the worker’s compensation laws of

Louisiana. His employer, Turner Industries, LLC (“Turner”), contracted to perform work and

provide services at the Westlake facility in Plaquemine, Louisiana. That written contract

recognized Westlake as the statutory employer of Turner’s employees. Plaintiff has not alleged

that Westlake committed an intentional act that led to his injury, and he could not in any event put

forth competent evidence of such an intentional act. The hydro-blasting work Plaintiff was

engaged in at the time of the accident had been conducted regularly at the Westlake facility for

decades before this accident. To Westlake’s knowledge, Plaintiff is the first person in all those

years of such work at this facility to experience this type of accident. At no time was Westlake

substantially certain that Plaintiff would be injured as a result of the work he (Plaintiff) was doing

at the time of the accident.



                                                  2
        Case 3:18-cv-00764-BAJ-EWD               Document 25        10/31/19 Page 3 of 13



        Thus, Plaintiff’s claims against Westlake are ripe for dismissal, and Westlake requests that

the Court limit the initial phase of discovery in this matter to resolve the statutory employer issue,

thereby obviating the need for expensive and needless discovery and motion practice on other, less

germane issues.

        Based on the current state of discovery, Westlake disputes all issues of fact, liability, and

damages. Westlake asserts that it owed no duty to Plaintiff, an employee of an independent

contractor, and that Westlake did not act negligently or in any way to subject it to liability. Plaintiff

has no claim for exemplary damages under Louisiana law. Westlake has raised other affirmative

defenses regarding the accident and Plaintiff’s alleged injuries.

C. PENDING MOTIONS

    List any pending motion(s), the date filed, and the basis of the motion(s):

    There are no pending motions.

D. ISSUES

    List the principal legal issues involved and indicate whether or not any of those issues are in

    dispute:

    The parties assert that the following are legal issues involved in this matter, all of which are

    likely to be in dispute:

        1. Whether Westlake Chemical Corporation and/or Westlake Chemical Energy, LLC was

            negligent.

        2. Whether the negligence of Westlake Chemical Corporation and/or Westlake Chemical

            Energy, LLC proximately caused Plaintiff Hugo Garcia’s injuries.




                                                   3
    Case 3:18-cv-00764-BAJ-EWD              Document 25        10/31/19 Page 4 of 13



    3. Whether Westlake Chemical Corporation and/or Westlake Chemical Energy, LLC are

       the proper defendants in this matter related to the operations of the Plaquemine,

       Louisiana, facility at issue;

    4. Whether Westlake was Plaintiff’s statutory employer at the time of the accident;

    5. Whether the work Plaintiff was engaged in was an integral part of and essential to

       Westlake’s ability to generate its goods or products;

    6. Whether Plaintiff’s accident was the result of an intentional tort on Westlake’s part;

    7. Whether Plaintiff’s actions or conduct bar or alternatively reduce his right of recovery;

    8. Whether Plaintiff failed to make reasonable efforts to mitigate his damages, if any;

    9. The nature, scope, and extent of the damages sustained by Plaintiff, if any;

    10. Whether Plaintiff can prove all of the required elements of his tort claim;

    11. Whether Westlake owed any responsibility or duty to Plaintiff;

    12. The extent to which any other entity or person, whether or not a party, caused or

       contributed to Plaintiff’s alleged accident or injuries, and whether that entity or

       person’s fault should be quantified by the jury;

    13. Whether Plaintiff was contributorily negligent and/or comparatively at fault;

    14. Whether Plaintiff is entitled to any damages against Westlake;

    15. Whether Westlake is entitled to credits or set offs;

    16. All factual questions implicit in or raised by the disputed issues or law; and

    17. All legal issues inherent in and/or raised by the “Answer to Plaintiff’s Original Petition

       on Behalf of Westlake Chemical Corporation and Westlake Chemical Energy, LLC”

       filed herein. Doc. 3.

E. DAMAGES



                                              4
      Case 3:18-cv-00764-BAJ-EWD               Document 25       10/31/19 Page 5 of 13



  Separately, for each party who claims damages or an offset, set forth the computation of

  damages or the offset:

     1. Plaintiff’s calculation of damages:

           Plaintiff intends to rely on expert testimony to calculate his future losses in earning
           capacity and the reasonable cost of the medical care his injuries will require in the
           future. Plaintiff estimates that the sum of his past-medical expenses and lost wages to
           date exceeds $150,000.00.

     2. Defendants’ calculation of offset and/or plaintiff’s damages:

           Westlake does not believe that Plaintiff suffered or is entitled to any damages for which
           Westlake is legally responsible. Further, while Westlake does not have a damages
           claim against Plaintiff, it reserves its right to seek reimbursement of all costs incurred
           in defending this action as permitted by law.

     3. Counterclaimant/cross claimant/third party’s calculation of damages:

           N/A.

F. SERVICE:

  Identify any unresolved issues as to waiver or service of process, personal jurisdiction, or

  venue:

  Plaintiff: None.

  Defendants: None

G. DISCOVERY:

     1. Initial Disclosures

                  a.   Have the initial disclosures required under FRCP 26(a)(1) been completed?

                                              [ ] YES [X] NO

                       The parties will exchange initial disclosures as required by Local Rule

                       26(b).




                                                 5
Case 3:18-cv-00764-BAJ-EWD             Document 25       10/31/19 Page 6 of 13



               In accordance with Local Rule 26(b), the parties shall provide their initial

               disclosures to the opposing party no later than 7 days before the date of the

               scheduling conference, unless a party objects to initial disclosures during

               the FRCP 26(f) conference and states the objection below.

         b.    Do any parties object to initial disclosures?

                                      [ ] YES [X] NO

               For the party who answered yes, please explain your reasons for objecting.

2. Briefly describe any discovery that has been completed or is in progress:

   By plaintiff(s):

   Plaintiff has conducted minimal discovery. He has obtained his own medical records
   from his providers and he has obtained a sworn affidavit by a witness.

   By defendants: None.

3. Please describe any protective orders or other limitations on discovery that may be

   required/sought during the course of discovery. (For example: are there any

   confidential business records or medical records that will be sought? Will information

   that is otherwise privileged be at issue?)

   Plaintiff: None.

   Defendants: Depending on the discovery ultimately sought from Westlake, a protective
   order for confidential business materials may be needed. Westlake anticipates that all
   counsel will be able to agree on the form and substance of such an order.

4. Discovery from experts:

   Identify the subject matter(s) as to which expert testimony will be offered:

   By plaintiff:

   Plaintiff intends to offer expert testimony on all aspects of liability, past-and-future
   economic losses, and past-and-future medical expenses.



                                         6
        Case 3:18-cv-00764-BAJ-EWD              Document 25        10/31/19 Page 7 of 13



           By Defendants: At this point, Westlake anticipates that this matter should be quickly
           resolved, with Plaintiff’s claims being dismissed because he was Westlake’s statutory
           employee and has no evidence to sustain a claim of intentional tort against Westlake.

           Should this matter not be resolved on a dispositive motion on that issue, the subject
           matters as to which expert testimony may be offered by Westlake include plant and
           process operations, safety, materials science, and economics, as well as any additional
           subject matter(s) on which Plaintiff may seek to offer expert testimony.

H. PROPOSED SCHEDULING ORDER2

       Westlake respectfully requests (and Plaintiff disputes) that the Court enter a Scheduling

       Order limited to and focusing on the issues of (1) whether Plaintiff was Westlake’s

       statutory employee; (2) whether Plaintiff has pled facts implicating the intentional act

       exception to Louisiana’s worker’s compensation bar to statutory employee tort liability;

       and (3) whether Plaintiff can put forth competent evidence establishing a genuine issue of

       material fact on the question of intentional tort on the part of Westlake (collectively, the

       “Statutory Employment Issues”). With that in mind, Westlake suggests the following

       proposed Scheduling Order:

       1. If the parties propose an alternative timeframe for exchanging initial disclosures, please

           provide that proposed deadline: n/a.

       2. Recommended deadlines to join other parties or to amend the pleadings:

           Defendants’ recommendation: December 15, 2019.3

       3. Filing all discovery motions and completing all discovery:



2
 The proposed scheduling order must include actual calendar dates rather than time periods that require
calculation (e.g. March 21, 2017 not 90 days before pretrial conference).
3
 Any proposed amended pleading shall be comprehensive and include all relevant allegations as revised,
supplemented or amended such that it will become the operative pleading without reference to any other
document in the record. Any amendment sought under Fed.R.Civ.P. 15(a)(2) requires leave of court
whether or not the opposing party consents even if filed before this deadline, however the movant shall
advise whether the opposing party consents.

                                                  7
  Case 3:18-cv-00764-BAJ-EWD             Document 25       10/31/19 Page 8 of 13



     Defendants: Deadline for filing discovery motions and completing discovery on

     Statutory Employment Issues, except experts: February 12, 2019.

  4. Disclosure of identities and résumés of expert witnesses (if appropriate, you may

     suggest different dates for disclosure of experts in different subject matters):

     Defendants: Deadlines for disclosing identities and résumés of expert witnesses on

     Statutory Employment Issues:

                 Plaintiff: December 16, 2019.

                 Defendants: January 16, 2020.

  5. Exchange of expert reports on Statutory Employment Issues:

     Defendants: Deadlines for exchange of expert reports on Statutory Employment Issues:

                 Plaintiff: December 16, 2019.

                 Defendants: January 16, 2020.

  6. Completion of discovery from experts:

     Defendants: Completion of discovery from experts on Statutory Employment Issues::

     February 28, 2020.

  7. Filing dispositive motions and Daubert motions:

     Defendants: Filing dispositive motion(s) on Statutory Employment Issues: March 31,

     2020.

WESTLAKE’S ALTERNATIVE PROPOSED SCHEDULE

  If Westlake’s request for an initial schedule focused on and limited to the Statutory

  Employment Issues is denied, Westlake suggests the following schedule be entered:

  1. If the parties propose an alternative timeframe for exchanging initial disclosures, please

     provide that proposed deadline: n/a.



                                            8
        Case 3:18-cv-00764-BAJ-EWD                 Document 25         10/31/19 Page 9 of 13



        2. Recommended deadlines to join other parties or to amend the pleadings: December 15,

            2019.4

        3. Filing all discovery motions and completing all discovery except experts: August 10,

            2020.

        4. Disclosure of identities and résumés of expert witnesses (if appropriate, you may

            suggest different dates for disclosure of experts in different subject matters):

                         Plaintiff: October 9, 2020.

                         Defendants: December 8, 2020.

        5. Exchange of expert reports:

                         Plaintiff: October 9, 2020.

                         Defendant: December 8, 2020.

        6. Completion of discovery from experts: February 5, 2021.

        7. Filing dispositive motions and Daubert motions: April 6, 2021.

        8. All remaining deadlines and the pre-trial conference and trial date will be included in

            the initial scheduling order. The deadlines will be determined based on the presiding

            judge’s schedule, within the following general parameters.5 The parties should not

            provide any proposed dates for these remaining deadlines.




4
 Any proposed amended pleading shall be comprehensive and include all relevant allegations as revised,
supplemented or amended such that it will become the operative pleading without reference to any other
document in the record. Any amendment sought under Fed.R.Civ.P. 15(a)(2) requires leave of court
whether or not the opposing party consents even if filed before this deadline, however the movant shall
advise whether the opposing party consents.
5
 The date ranges provided for the new deadlines, pre-trial conference, and trial date are a general guideline
only. The actual dates may vary depending on the complexity of a particular case. All requests for
subsequent changes to the deadlines set in the scheduling order under paragraph numbers 7 or 8 must be by
motion directed to the presiding judge.

                                                     9
       Case 3:18-cv-00764-BAJ-EWD             Document 25         10/31/19 Page 10 of 13



                 a.   Deadline to file pre-trial order (approximately 16 weeks after dispositive

                      motion deadline).

                 b.   Deadline to file motions in limine (approximately 20-22 weeks after

                      dispositive motion deadline).

                 c.   Deadline to file responses to motions in limine (approximately 22-24 weeks

                      after dispositive motion deadline).

                 d.   Deadline to file an affidavit of settlement efforts (approximately 22-24

                      weeks after dispositive motion deadline).

                 e.   Pre-trial conference date (approximately 18-20 weeks after dispositive

                      motion deadline).

                 f.   Trial date (approximately 27-29 weeks after dispositive motion deadline).

PLAINTIFF’S PROPOSED SCHEDULE

       Plaintiff does not object to Westlake’s Alternative Schedule except that Plaintiff contends

that the joinder and amendment deadline should be January 31, 2020, to afford Plaintiff an

opportunity to identify any potential parties that may be added after receiving Westlake’s

discovery. Plaintiff further submits that the Alternative Schedule is appropriate because Plaintiff

requires liability discovery concerning Westlake’s negligence and whether the actions of Westlake

constituted an intentional tort. Plaintiff cannot respond to the summary-judgment motion(s)

described by Westlake without such discovery.

       9. If the general outline of proposed deadlines does not fit the circumstances of your

           particular case, please provide a proposed joint schedule of deadlines which is more

           appropriate for your case.

I. TRIAL



                                                10
     Case 3:18-cv-00764-BAJ-EWD                Document 25      10/31/19 Page 11 of 13



     1. Has a demand for trial by jury been made?

                                               [X] YES [ ] NO

     2. Estimate the number of days that trial will require.

         Plaintiff/Defendants: 5 trial days.

J. OTHER MATTERS

  Are there any specific problems the parties wish to address at the scheduling conference?

                                               [X] YES [ ] NO

     i. If the answer is yes, please explain:

        Defendants: The parties are unable to reach an agreement as to Westlake’s suggestion
        and request that the Court enter an initial Scheduling Order limited to and focusing on
        the issues of (1) whether Plaintiff was Westlake’s statutory employee; (2) whether
        Plaintiff has pled facts implicating the intentional act exception to Louisiana’s worker’s
        compensation bar to statutory employee tort liability; and (3) whether Plaintiff can put
        forth competent evidence establishing a genuine issue of material fact on the question
        of intentional tort on the part of Westlake. Westlake’s position is that this action is ripe
        for dismissal on the statutory employer/intentional act issue and that limiting discovery
        to these issues will be most efficient and cost-effective for all involved. Conversely,
        conducting full discovery, and the related motion and other practice, on all issues would
        be a waste of the Court’s and parties’ time and resources.

        Plaintiff contends that he would be severely prejudiced by a scheduling order that does
        not afford him an opportunity to conduct full liability discovery. Plaintiff has received
        no discovery to date concerning liability, and he cannot fairly respond to Westlake’s
        proposed motions without such discovery. Further, Plaintiff cannot investigate or
        determine whether any additional parties need to be added without liability discovery.
        Given the severity of his injuries and the wrongful acts necessarily involved, Plaintiff
        vigorously disputes that his or this Court’s resources would be “wasted” by the
        discovery of the underlying liability facts.

     ii. If the answer is no, do the parties want the court to cancel the scheduling conference

         and to enter a scheduling order based on the deadlines set out in this report? CHECK

         “NO” IF YOU HAVE NOT SUBMITTED JOINT PROPOSED DEADLINES.

                                               [ ] YES [X] NO

K. SETTLEMENT


                                                 11
       Case 3:18-cv-00764-BAJ-EWD             Document 25         10/31/19 Page 12 of 13



       1. Please set forth what efforts, if any, the parties have made to settle this case to date.

       2. Do the parties wish to have a settlement conference:

                                              [ ] YES [X] NO

           If your answer is yes, at what stage of litigation would a settlement conference be most

           beneficial?

L. CONSENT TO JURISDICTION BY A MAGISTRATE JUDGE

       You have the right to waive your right to proceed before a United States District Judge and

may instead consent to proceed before a United States Magistrate Judge.

       Indicate whether, at this time, all parties will agree, pursuant to 28 U.S.C. § 636(c), to have

a Magistrate Judge handle all the remaining pretrial aspects of this case and preside over a jury or

bench trial, with appeal lying to the United States Court of Appeals for the Fifth Circuit.

       All parties agree to jurisdiction by a Magistrate Judge of this court:

                                              [ ] YES [X] NO

       If your response was “yes” to the preceding question, all attorneys and unrepresented

parties should sign the attached form to indicate your consent.

Report dated: October 31, 2019.


                                                      Respectfully submitted,
                                                      ARNOLD & ITKIN LLP

                                                      /s/ Ben Bireley
                                                      Noah M. Wexler
                                                      Ben Bireley
                                                      6009 Memorial Drive
                                                      Houston, Texas 77007
                                                      Telephone: (713) 222-3800
                                                      Facsimile: (713) 222-3850
                                                      nwexler@arnolditkin.com
                                                      bbireley@arnolditkin.com


                                                 12
Case 3:18-cv-00764-BAJ-EWD   Document 25   10/31/19 Page 13 of 13



                                   ATTORNEYS FOR PLAINTIFF




                              13
